Dear Ms. Cheatham:
The Assessor of Webster Parish suffered a massive stroke last year and although he is confined to a wheelchair, he continues to work. The office owns three vehicles. Two of the vehicles are used by the office field representatives and the remaining vehicle was used exclusively by the Assessor including his driving to and from work. This vehicle has remained parked at the office since the Assessor's stroke and his spouse has asked that she be allowed to use the vehicle to transport the Assessor to and from work. You question if she may legally do so.
In short, we believe the vehicle may be used by the Assessor's spouse to drive him to and from work. Article 7, Section 14 of the Louisiana Constitution prohibits the donation, loan, or pledge of public funds or property to anyone. Public vehicles, therefore, must be used for a public purpose.1 There are instances when a public employee, as part of his employment contract, is provided a vehicle to use in furtherance of his duties; however, the use must benefit the public and out weigh any private benefit gained from it.
There is no doubt but that this vehicle may only be used for a public purpose. As we appreciate the facts outlined in your request, this particular vehicle was used by the Assessor to drive to and from work and for other office travel. As such, we see no reason why the vehicle cannot still be used for that purpose.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  May 1, 2003
  Tina Vicari Grant Assistant Assistant General
1 Attorney General Opinion No. 01-0198